DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1, 3, 4, 7, 9, 10, 12, 13, 16, 19 and 20 is/are objected to because of the following informalities:  
In claims 1, 3, 4, 10, 12, 13 and 20, all recitations of “the control diaphragm” should read –the flexible control diaphragm--.
In claims 7, 9, 15, 16, 19 and 20, all recitations of “the backside diaphragm” should read –the flexible backside diaphragm--.
In claim 10, all recitations of “the diaphragm” should read –the flexible control diaphragm--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the enclosure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed the recitation “the enclosure” in claim 17, line 2, should read –the enclosure assembly--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 8-13, 15 and 17-19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO92/04000 (“Leveson”) in view of US2009/0242818 (“Leys”).
Regarding claim 1, Leveson discloses (see fig. 2) a centerbody assembly for a valve, comprising: 
a centerbody (“central block” 11) having a process surface (top surface of block 11, relative to the orientation of fig. 2, which faces diaphragm 12), at least one inlet orifice (two of orifices 11a, through which fluid passes upward, relative to the orientation of fig. 2; fluid can be fed into any one of ports 11c and out a remainder of ports 11c) disposed in the centerbody and adapted to be disposed in fluid communication with a fluid at a process pressure, and at least one outlet orifice (two of orifices 11a, through which fluid passes downward, relative to the orientation of fig. 2) disposed in the centerbody separate from the at least one inlet orifice; 
an inlet port (one of ports 11c) disposed in fluid communication with the at least one inlet orifice; 
an outlet port (an other of ports 11c) disposed in fluid communication with the at least one outlet orifice; and 
a flexible control diaphragm (12) facing the process surface, wherein the control diaphragm is clamped to the centerbody so as to block the passage of fluid.
Leveson does not disclose a perimeter of the control diaphragm being bonded to the centerbody so as to define a seal that blocks the passage of fluid.
However, Leys teaches bonding by heated means (see paragraph [0021]) to a perimeter (outer periphery) of a diaphragm (14) to a centerbody (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Leveson by bonding by heated means a perimeter of the control diaphragm to the centerbody, as taught by Leys, so as to better fix the flexible control diaphragm within the valve and to better ensure sealing between the flexible control diaphragm and centerbody. 
Regarding claim 2, Leveson discloses the centerbody (11) comprising a polymer (see specification page 4, lines 5-6).
Regarding claim 3, Leveson discloses the control diaphragm (12) comprising a polymer (see specification page 4, lines 11-12).
Regarding claim 4, the combination of Leveson and Leys discloses the periphery of the control diaphragm (Leveson, 12) is bonded to the centerbody (Leveson, 11) with a thermal bond (Leys, see paragraph [0021]).
Regarding claim 6, the combination of Leveson and Leys discloses the centerbody (Leveson, 11) includes a back surface (Leveson, bottom surface of block 11, relative to the orientation of fig. 2, which faces diaphragm 13) opposite the process surface (Leveson, top surface of block 11, relative to the orientation of fig. 2, which faces diaphragm 12); and a flexible backside diaphragm (Leveson, 13) is clamped to the back surface of the centerbody.
The combination of Leveson and Leys does not disclose the flexible backside diaphragm being is bonded to the back surface of the centerbody.
However, Leys teaches see paragraph [0021]) bonding a perimeter (outer periphery) of a diaphragm (14) to a centerbody (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Leveson and Leys by bonding a perimeter of the flexible backside diaphragm to the centerbody, as taught by Leys, so as to better fix the flexible backside diaphragm within the valve and ensure sealing between the flexible backside diaphragm and centerbody. 
Regarding claim 8, the combination of Leveson and Leys discloses the centerbody (Leveson, 11) including: 
a back surface (Leveson, bottom surface of block 11, relative to the orientation of fig. 2, which faces diaphragm 13) opposite the process surface (Leveson, top surface of block 11, relative to the orientation of fig. 2, which faces diaphragm 12); 
a peripheral surface (Leveson, lateral surfaces of body 11, which delimit faces, which abut diaphragms 12 and 13) that extends between the process surface and the back surface; 
an inlet fitting (Leveson, one of threaded fittings of port(s) 11c) extending inward from the peripheral surface; and 
an outlet fitting (Leveson, an other of threaded fittings of port(s) 11c) extending inward from the peripheral surface.
The combination of Leveson and Leys does not disclose the inlet fitting extending outward from the peripheral surface, and the outlet fitting extending outward from the peripheral surface.
Leys teaches (see paragraph [0017]) a center body (18) having an inlet fitting (20) and an outlet fitting (22) extending outward from a peripheral surface thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Leveson and Leys by configuring the inlet and outlet fittings to extend outward from the peripheral surface of the centerbody, as taught by Leys, so as to be able to connect flexible tubing to the centerbody assembly.
Regarding claim 9, the combination of Leveson and Leys discloses a flexible backside diaphragm (Leveson, 13) positioned facing the back surface (Leveson, bottom surface of block 11, relative to the orientation of fig. 2, which faces diaphragm 13), and the backside diaphragm clamped to the centerbody (Leveson, 11).
The combination of Leveson and Leys does not disclose, and a perimeter of the backside diaphragm being bonded to the centerbody.
However, Leys teaches (see paragraph [0021]) bonding a perimeter (outer periphery) of a diaphragm (14) to a centerbody (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Leveson and Leys by bonding a perimeter of the flexible backside diaphragm to the centerbody, as taught by Leys, so as to better fix the flexible backside diaphragm within the valve and ensure sealing between the flexible backside diaphragm and centerbody. 
Regarding claim 10, Leveson discloses (see fig. 2) a valve, comprising: 
a centerbody assembly including: 
a centerbody (11) having a process surface (top surface of block 11, relative to the orientation of fig. 2, which faces diaphragm 12), at least one inlet orifice (two of orifices 11a, through which fluid passes upward, relative to the orientation of fig. 2; fluid can be fed into any one of ports 11c and out a remainder of ports 11c) disposed in the centerbody and adapted to be disposed in fluid communication with a fluid at a process pressure, and at least one outlet orifice (two of orifices 11a, through which fluid passes downward, relative to the orientation of fig. 2) disposed in the centerbody separate from the at least one inlet orifice; 
a flexible control diaphragm (12) positioned facing the process surface, wherein the control diaphragm is clamped to the centerbody so as to define a seal that blocks the passage of fluid;
an inlet port (one of ports 11c) disposed in fluid communication with the at least one inlet orifice; and 
an outlet port (an other of ports 11c) disposed in fluid communication with the at least one outlet orifice; and 
an enclosure assembly including a top cap (14) adapted to be disposed in fluid communication with a fluid at a predetermined reference pressure (via ports 14d), wherein the control diaphragm is positioned between the centerbody and the top cap, and arranged such that, when the reference pressure is higher than the process pressure the diaphragm is engaged with the at least one outlet orifice (see by example closed position of valve 21 in fig. 2), and when the process pressure is higher than the reference pressure, the diaphragm is not engaged with the at least one outlet orifice (see by example open position of valve 20 in fig. 2).
Leveson does not disclose the perimeter of the control diaphragm being bonded to the centerbody.
However, Leys teaches bonding by heated means (see paragraph [0021]) to a perimeter (outer periphery) of a diaphragm (14) to a centerbody (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Leveson by bonding by heated means a perimeter of the control diaphragm to the centerbody, as taught by Leys, so as to better fix the flexible control diaphragm within the valve and to better ensure sealing between the flexible control diaphragm and centerbody. 
Regarding claim 11, Leveson discloses the centerbody (11) comprises a polymer (see specification page 4, lines 5-6).
Regarding claim 12, Leveson discloses the control diaphragm (12) comprises a polymer (see specification page 4, lines 11-12).
Regarding claim 13, the combination of Leveson and Leys discloses the periphery of the control diaphragm (Leveson, 12) is bonded to the centerbody (Leveson, 11) with a thermal bond (Leys, see paragraph [0021]).
Regarding claim 15, the combination of Leveson and Leys discloses the centerbody (Leveson, 11) including a back surface (Leveson, bottom surface of block 11, relative to the orientation of fig. 2, which faces diaphragm 13) opposite the process surface (Leveson, top surface of block 11, relative to the orientation of fig. 2, which faces diaphragm 12); 
a flexible backside diaphragm (Leveson, 13) clamped to the back surface of the centerbody; and 
the enclosure assembly includes a bottom support (Leveson, 15), wherein the backside diaphragm is positioned between the centerbody and the bottom support.
The combination of Leveson and Leys does not disclose the flexible backside diaphragm being is bonded to the back surface of the centerbody.
However, Leys teaches see paragraph [0021]) bonding a perimeter (outer periphery) of a diaphragm (14) to a centerbody (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Leveson and Leys by bonding a perimeter of the flexible backside diaphragm to the centerbody, as taught by Leys, so as to better fix the flexible backside diaphragm within the valve and ensure sealing between the flexible backside diaphragm and centerbody. 
Regarding claim 17, Leveson discloses the centerbody assembly comprises a polymer (centerbody 11 is formed of a polymer; see specification page 4, lines 5-6) and the enclosure (14 and 15) comprises a metal alloy (“soft metal such as copper”; see specification page 5, lines 20-22).
Regarding claim 18, the combination of Leveson and Leys discloses the centerbody (Leveson, 11) including: 
a back surface (Leveson, bottom surface of block 11, relative to the orientation of fig. 2, which faces diaphragm 13) opposite the process surface (Leveson, top surface of block 11, relative to the orientation of fig. 2, which faces diaphragm 12); 
a peripheral surface (Leveson, lateral surfaces of body 11, which delimit faces, which abut diaphragms 12 and 13) that extends between the process surface and the back surface; 
an inlet fitting (Leveson, one of threaded fittings of port(s) 11c) extending inward from the peripheral surface; and 
an outlet fitting (Leveson, an other of threaded fittings of port(s) 11c) extending inward from the peripheral surface.
The combination of Leveson and Leys does not disclose the inlet fitting extending outward from the peripheral surface, and the outlet fitting extending outward from the peripheral surface.
Leys teaches (see paragraph [0017]) a center body (18) having an inlet fitting (20) and an outlet fitting (22) extending outward from a peripheral surface thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Leveson and Leys by configuring the inlet and outlet fittings to extend outward from the peripheral surface of the centerbody, as taught by Leys, so as to be able to connect flexible tubing to the centerbody assembly.
Regarding claim 19, the combination of Leveson and Leys discloses a flexible backside diaphragm (Leveson, 13) having opposed reference (Leveson, side abutting plate 15) and process sides (Leveson, side abutting centerbody 11), wherein the backside diaphragm is positioned facing the back surface (Leveson, see assembly of fig. 2).
The combination of Leveson and Leys does not disclose, and the backside diaphragm being bonded to the centerbody.
However, Leys teaches (see paragraph [0021]) bonding a diaphragm (14) to a centerbody (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Leveson and Leys by bonding the flexible backside diaphragm to the centerbody, as taught by Leys, so as to better fix the flexible backside diaphragm within the valve and ensure sealing between the flexible backside diaphragm and centerbody. 
Allowable Subject Matter
Claim(s) 5, 7, 14, 16 and 20 would be allowable if rewritten to overcome the claim objections, set forth in this Office action and/or to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 5, the closest prior art does not disclose or render obvious an integral inlet fitting and an integral outlet fitting extending from the back surface of the centerbody, in combination with the remainder limitations of the claim and base claim.
Regarding claim 7, the closest prior art does not disclose or render obvious the centerbody assembly further comprising separate inlet and outlet fittings extending from the backside diaphragm, in combination with the remainder limitations of the claim, base claim and any intervening claims.
Regarding claims 14, the closest prior art does not disclose or render obvious an integral inlet fitting and an integral outlet fitting extending from the back surface of the centerbody, in combination with the remainder limitations of the claim and base claim.
Regarding claim 16, the closest prior art does not disclose or render obvious the centerbody assembly further comprising separate inlet and outlet fittings extending from the backside diaphragm, in combination with the remainder limitations of the claim, base claim and any intervening claims.
Regarding claim 20, the closest prior art does not disclose or render obvious the valve, wherein the backside diaphragm includes an inlet opening and an outlet opening, in combination with the remainder limitations of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US4858883 and US5265645 disclose a valve having a centerbody which is clamped together with a diaphragm.  US5386848 discloses a diaphragm, which is maintained within a valve housing by adhesive means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753